PER CURIAM.
The court is inclined against the first objection to the deed, and to hold that the effect of the act of 1861 (Laws 1861, p. 286) was to authorize sales to be made on the 1st day of January, 186z, and on ensuing days by adjournments duly made.
But without deciding this question, the court holds that under the act of March 1, 1864 (Laws 1864, p. 70, §§ 9, 12), the county clerk had no right in June. 1864, to assign the tax certificate of a sale made in 1862, that the assignment was null, and the tax deed made to the assignee was void on its face, and under the decision of the supreme court of Kansas (which this court is bound to follow), it “is insufficient to set the statute of limitations in operation, so as to bar an action for the recovery of the land, in two years.” Shoat v. Walker [6 Kan. 65] June term, 1870.
There was no evidence of any actual possession taken, or held, under the tax deed. The tax deed was excluded, and the plaintiff had judgment. Judgment for the plaintiff.